Case 1:15-cv-20098-RNS Document 391 Entered on FLSD Docket 01/27/2021 Page 1 of 3




                              United States District Court
                                        for the
                              Southern District of Florida

  EGI-VSR, LLC, Petitioner,               )
                                          )
  v.                                      )
                                            Civil Action No. 15-20098-Civ-Scola
                                          )
  Juan Carlos Celestino Coderch           )
  Mitjans, Respondent.                    )
                  Order On Objections to Magistrate Judge Order
         On September 17, 2020, the Court referred the Plaintiff’s motion for
  protective order and the Defendant’s motion to compel to Magistrate Judge
  Alicia M. Otazo-Reyes, to be heard and determined, consistent with 28 U.S.C. §
  636(b)(1)(A), Federal Rule 72, and Rule 1(C) of the Local Magistrate Judge
  Rules. This matter is now before the Court upon the Defendant’s objections to
  the Magistrate Judge’s discovery order (ECF No. 384) granting the Plaintiff’s
  motion for protective order (ECF No. 353) and denying the Defendant’s motion
  to compel (ECF No. 362). The Court affirms the Magistrate Judge’s order (ECF
  No. 384.)
         Where a magistrate judge issues a non-dispositive order, the Court
  reviews that order under a “clearly erroneous or contrary to law” standard. Fed.
  R. Civ. P. 72(a). A number of courts have said that a ruling can be shown to be
  clearly erroneous only when it can be concluded that the challenged decision is
  not “just maybe or probably wrong; it must strike us with the force of a five-
  week-old, unrefrigerated dead fish.” TFWS, Inc. v. Franchot, 572 F.3d 186, 194
  (4th Cir. 2009). Put another way, a finding is clearly erroneous, when “although
  there is evidence to support it, the reviewing court on the entire evidence is left
  with the definite and firm conviction that a mistake has been committed.”
  Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1351-52 (11th Cir.
  2005). An order is contrary to the law when it fails to apply or misapplies
  relevant statutes, case law, or rules of procedure. Barr v. One Touch Direct, LLC,
  No. 8:15-cv-2391, 2017 WL 749503, at *2 (M.D. Fla. 2017). Despite the non-
  dispositive nature of the Magistrate Judge’s order, the Defendant nonetheless
  urges this Court to conduct a de novo review on the ground that Magistrate
  Judge Otazo-Reyes “prejudge[d] the merits” of certain new defenses the
  Defendant intended to raise before the Court prior to the Court acting upon the
  Eleventh Circuit’s limited mandate. (ECF No. 385, at 10-11.) Under either
  standard of review, the Court affirms the Magistrate Judge’s ruling for the
  reasons set forth below.
Case 1:15-cv-20098-RNS Document 391 Entered on FLSD Docket 01/27/2021 Page 2 of 3




         The Court has reviewed the Magistrate Judge’s order, the parties’
  briefing, and the relevant legal authorities and finds Magistrate Judge Otazo-
  Reyes’s order to be well-reasoned and cogent and compelling. The Court agrees
  with the Magistrate Judge that under the mandate rule, the Court’s role is
  circumscribed. “The mandate rule requires a district court to strictly comply
  with the terms of a circuit court’s opinion when a case is remanded” and “may
  not alter, amend, or examine the mandate, or give any further relief, but must
  enter an order in strict compliance with the mandate.” Rhiner v. Wexford Health
  Sources, Inc., No. 15-cv-14332, 2018 WL 10076759, at *2 (S.D. Fla. April 23,
  2018) (White, Mag. J.), report and recommendation adopted, 2018 WL
  10076760 (May 31, 2018) (Rosenberg, J.). When the circuit court issues a
  limited mandate, the “trial court is restricted in the range of issues it may
  consider . . . [r]uling on matters outside the scope of a limited mandate
  constitutes an abuse of discretion.” United States v. Irey, 458 F. App’x 854,
  855-56 (11th Cir. 2012).
         Here, the Eleventh Circuit remanded this matter to the Court for the
  limited purpose of “recalculate[ing] the purchase price of [EGI’s] shares using
  the January 13, 2012, conversion date” and “enter[ing] an order requiring both
  Mr. Coderch and EGI to perform their obligations under Section 10 of the [VSR]
  Shareholders’ Agreement.” (ECF No. 384, at 8.) The Defendant has received all
  the discovery that is relevant and proportional to this mandate, as noted by
  Magistrate Judge Otazo-Reyes. The Court agrees with Magistrate Judge Otazo-
  Reyes that discovery beyond this purpose is “neither relevant nor proportional
  to the needs of the case.” (ECF No. 384, at 8.) While the Defendant argues that
  “new evidence” provides an exception to the mandate rule, the Defendant
  misconstrues that exception. The exception the Defendant points to permits
  the Court to deviate from the circuit’s mandate, where a “subsequent trial”
  produces “substantially different evidence.” Barber v. Int’l Bhd. Of Boilermakers,
  841 F. 2d 1067, 1072 (11th Cir. 1988); see also Ash v. Tyson Foods, Inc., 664
  F.3d 883, 891 (11th Cir. 2011). Here, there has been no subsequent trial that
  produced substantially different evidence sufficient for the Court to deviate
  from the Eleventh Circuit’s mandate. Application of the mandate rule serves
  the important purpose of creating “efficiency, finality and obedience within the
  judicial system.” United States v. Stein, 964 F.3d 1313, 1324 (11th Cir. 2020).
  For the Court to reopen proceedings beyond the Eleventh Circuit’s limited
  mandate would be an abuse of discretion.
         For the reasons set forth above, Magistrate Judge Otazo-Reyes’s ruling is
  affirmed in its entirety. The Defendant’s objections are overruled. (ECF No.
  385.)
Case 1:15-cv-20098-RNS Document 391 Entered on FLSD Docket 01/27/2021 Page 3 of 3




        Done and ordered at Miami, Florida, on January 26, 2021.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
